DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lehee et al. (US 20190389722 A1, hereinafter Lehee).
As to claim 1, Lehee teaches a micromechanical sensor system (abstract), comprising: 
[AltContent: arrow][AltContent: textbox (M2)][AltContent: textbox (M1)][AltContent: arrow][AltContent: rect][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (S2)][AltContent: rect][AltContent: connector][AltContent: textbox (S1)][AltContent: arrow][AltContent: rect][AltContent: connector]
    PNG
    media_image1.png
    694
    923
    media_image1.png
    Greyscale

[AltContent: textbox (MEP2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (MEP1)]

a substrate (S1 or S2 in fig. 11 above) having a main extension plane (MEP1 or MEP2 in fig. 11 above); and 
[AltContent: textbox (Fig.12)][AltContent: arrow][AltContent: textbox (SS4)][AltContent: textbox (SS3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SS2)][AltContent: arrow][AltContent: textbox (SS1)]
    PNG
    media_image2.png
    628
    620
    media_image2.png
    Greyscale

a first mass M1 (fig. 11 above) and a second mass M2 (fig. 11 above), the first and second masses each being configured to be at least partially movable in a vertical direction (the whole system can be turned 90 degrees and moved in the vertical direction), perpendicular to the main extension plane of the substrate, the first mass including a stop structure 20’ which includes two stop springs SS1-SS2 (fig. 12 above), wherein each of the two stop springs of the stop structure has an overlap with the second mass M2 in the vertical direction (again, the whole system can be reoriented such that the overlap is vertical),
wherein the second mass M2 includes a further stop structure 21’ which includes two further stop springs SS3-SS4 (fig. 12 above), wherein each of the two further stop springs of the further stop structure has a further overlap with the first mass M1 in the vertical direction,
wherein the first mass M1 is configured to come in mechanical contact with an
overlapping section (i.e. left facing portion of element 21’ in fig. 11) of the further stop structure 21’ in the vertical direction (the whole system can be turned 90 degrees such that the contact is in the vertical direction), and the second mass M2 is configured to come in mechanical contact with an overlapping section (i.e. right facing portion of element 20’ in fig. 11) of the stop structure 20’ in the vertical direction (the whole system can be turned 90 degrees such that the contact is in the vertical direction).

As to claim 3, Lehee teaches wherein the overlap of the stop structure 20’ with the second mass M2 in the vertical direction is formed in that the stop structure 20’, in the vertical direction, is at least partially situated between the second mass M2 and the substrate S1.

As to claim 5, Lehee teaches wherein the further overlap of the further stop structure 21’ with the first mass M1 in the vertical direction is formed in that the further stop structure, in the vertical direction, is at least partially situated between the first mass M1 and the substrate S2.  

As to claim 6, Lehee teaches wherein the sensor system is configured in such a way that a contact is formed between the stop structure 20’ and the second mass M2 in an overload case of the sensor system (¶53), the sensor system being configured in such a way that a contact is formed between the further stop structure 21’ and the first mass M1 in the overload case of the sensor system (¶53).  

As to claim 7, Lehee teaches wherein the stop structure is resilient and the further stop structure is resilient (¶70-71 teaches that cavities 12-13 make the respective stop springs of the stop structure and further stop structure resilient).

As to claim 8, Lehee teaches wherein the second mass M2 includes a contact element 25, the contact element being a knob 25, the contact element being situated in such a way that, in an overload case of the sensor system (see ¶53 and ¶79), a contact between the first mass M1 and the second mass M2 is established via the contact element 25 and the stop structure 20’, the first mass M1 including a further contact element 24, the further contact element being a further knob 24, the further contact element being situated in such a way that, in the overload case of the sensor system (see ¶53 and ¶79), a contact between the first mass M1 and the second mass M2 is established via the further contact element 24 and the further stop
Structure 21’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lehee in view of Kamada et al. (US 2018/0252744 A1, hereinafter Kamada).
As to claim 2, Lehee teaches wherein the micromechanical sensor system is a sensor (abstract).
Lehee does not teach that the system is an acceleration (sensor).
Kamada teaches an acceleration sensor (fig. 17; ¶87-89 teach that the device of fig. 17 is a capacitive acceleration sensor) comprising fixed capacitive elements 22-23 (Kamada’s fixed capacitive elements 22-23 are analogous to Lehee’s capacitive element 11 because ¶44 of Lehee teaches that capacitive element 11 is fixed) and a mass 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Lehee such that the system detects acceleration as taught by Kamada for the predictable benefit that the system advantageously detects acceleration if such a measurement is desired.

As to claim 9, Lehee teaches a method for using a micromechanical sensor system for measuring a measuring variable (the abstract teaches that the system is a sensor of some kind), the method comprising: 
providing the micromechanical sensor system, the micromechanical system including: 
a substrate S1 (fig. 11 above) having a main extension plane MEP1 (fig. 11 above), and a first mass M1, 101’ (fig. 11 above) and a second mass M2, 102’ (fig. 11 above), the first and second masses each being configured to be at least 102215547.126partially movable in a vertical direction, perpendicular to the main extension plane of the substrate (the whole system is capable of being turned 90 degrees and then moved vertically), the first mass including a stop structure 20’ which includes two stop springs SS1-SS2 (fig. 12 above), wherein each of the two stop springs of the stop structure has an overlap with the second mass in the vertical direction,
wherein the second mass M2, 102’ includes a further stop structure 21’ which includes two further stop springs SS3-SS4 (fig. 12 above), wherein each of the two further stop springs of the further stop structure 21’ has a further overlap with the first mass M1, 101’ in the vertical direction (the device is capable of being rotated 90 degrees such that the overlap is vertical), a contact being formed between the further stop structure 21’ and the first mass in the overload case of the sensor system (¶53) such that the first mass is configured to come in mechanical contact with an overlapping section (left facing portion of element 21’ in fig. 11) of the further stop structure 21’ in the vertical direction (the whole system can be turned 90 degrees such that the contact is in the vertical direction), and the second mass is configured to come in mechanical contact with an overlapping section (right facing portion of element 20’ in fig. 11) of the stop structure 20’ in the vertical direction (the whole system can be turned 90 degrees such that the contact is in the vertical direction).
Lehee does not explicitly teach measuring an acceleration using the micromechanical sensor system.  
Kamada teaches an acceleration sensor (fig. 17; ¶87-89 teach that the device of fig. 17 is a capacitive acceleration sensor) comprising fixed capacitive elements 22-23 (Kamada’s fixed capacitive elements 22-23 are analogous to Lehee’s capacitive element 11 because ¶44 of Lehee teaches that capacitive element 11 is fixed) and a mass 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Lehee such that the system detects acceleration as taught by Kamada for the predictable benefit that the system advantageously detects acceleration if such a measurement is desired.

As to claim 10, Lehee teaches wherein a contact is formed between the stop structure 20’ and the second mass in an overload case of the sensor system (¶53).  

As to claim 12, Lehee teaches wherein, in the overload case of the sensor system (see ¶53), the contact is formed between the stop structure 20’ and the second mass M2, 102’ before the first mass M1, 101’ comes in contact with a further structure 102’ of the sensor system, in the overload case of the sensor system (see ¶53) the contact is formed between the further stop structure 21’ and the first mass before the first mass comes in contact with a further structure (i.e. the further structure 102’) of the sensor system.
Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
Applicant argues on the first page of remarks that the main extension plane of Lehee is indicated by reference numeral “100” in fig. 7a.
Applicant’s argument is not persuasive because there is no figure 7a in Lehee. While there is a figure “7” in Lehee, there is no reference numeral “100” in fig. 7.

Applicant argues on the first page of remarks that the plane MEP1 is not a plane because it is illustrated as a line.
Applicant’s argument is not persuasive. The plane MEP1 illustrated by the Examiner is indeed a plane and is flush with a surface of the substrate that is perpendicular to the plane of fig. 11. The Examiner is not able to illustrate a plane perpendicular the plane of fig. 11 except by a line. Therefore, the Examiner illustrates the plane MEP1 as a line.
[AltContent: textbox (Fig. 11 of Lehee, with annotations by Applicant)]
    PNG
    media_image3.png
    375
    588
    media_image3.png
    Greyscale

Applicant argues on the first page of remarks that Lehee’s main extension plane is indicated by two arrows in the image above, taken from the first page of remarks filed 7/28/22.
Applicant’s argument is not persuasive. As best understood by the Examiner, Applicant interprets the main extension plane of Lehee as a plane distanced from the substrate. Claims 1 and 9 recite “a substrate having a main extension plane.” The substrate cannot reasonably have a plane it is not in contact with. Therefore, Applicant’s argument is not persuasive. Furthermore, the Lehee’s substrate extends along and in contact with plane MEP1 as indicated by the Examiner. Therefore, MEP1 is the main extension plane of Lehee’s substrate, and the main extension plane MEP1 is perpendicular to the vertical direction as annotated fig. 11 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853           

/JILL E CULLER/Primary Examiner, Art Unit 2853